DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to Applicant’s Response filed on September 23, 2021. Claims 11, 13-15, and 17-26 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Response to Amendments
In response to Applicant’s Amendments dated February 25, 2022, Examiner withdraws all of the previous rejections from the Final Rejection dated January 24, 2022 as explained in the AFCP 2.0 interview and memorialized in the Interview Summary Record dated February 8, 2022. Additionally, Examiner maintains the rejections under 35 U.S.C. 103 as explained in the AFCP 2.0 interview and memorialized in the Interview Summary Record dated February 8, 2022.

Response to Amendments
Applicant's arguments filed February 25, 2022 have been fully considered and are not persuasive. 

Applicant argues that the Wiklof reference is not analogous to the present application or the primary reference; see Response at p. 8-9. More specifically, Applicant points to various sections of Wiklof that are directed toward display screens as a showing that Wiklof is non-analogous; see Response at p. 8-9. Examiner respectfully disagrees. Wiklof has one or more embodiments directed toward using the display screens for calibration routines, and the present specification is heavily focused on display screens for calibration routines for vehicle assistance systems; see at least Wiklof at the Abstract, Fig. 4, Fig. 6, Fig. 20, [0019]-[0020], [0022], [0047]-[0049], [0057]-[0058], [0062]-[0063], [0071], [0087], [0111], [0118], [0123], [0125], [0128], [0132], [0135]-[0136]. Additionally, Wiklof does give an example of having the system set up as part of a vehicle system which shows that the use of the calibration techniques for a vehicle was anticipated by Wiklof; see at least Wiklof at Fig. 18 and [0127]. Because Wiklof is directed toward calibration screens which may be used in association with vehicles, Examiner asserts that the subject matter is analogous to the claimed calibration techniques which use calibration screens. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.  

Applicant additionally argues that Wiklof does not explicitly teach the claimed features wherein the at least one target pattern includes a dynamic target pattern [for the vehicle], the dynamic pattern being a tracking sequence, and 
wherein calibrating panels have variable image display devices to represent static target patterns and dynamic target patterns [for the vehicle]; see Response at p. 9. Examiner notes that Applicant includes the bracketed language in the arguments as if the claims recite the limitations. However, the claims do not recite “for the vehicle,” and therefore, the arguments are unpersuasive. 
In the interest of maintaining compact prosecution, Examiner notes that no requisite support has been found in the specification for amending the claims to include “for a vehicle,” because the calibration techniques disclosed in the specification are not “for a vehicle.” Instead, the disclosure, as originally filed, is directed toward calibration techniques for vehicle assistance systems rather than for the vehicle itself. If amendments are made which include “for a vehicle,” Examiner requests that Applicant includes citations to the corresponding supporting disclosure. 
Examiner further notes that even if “for a vehicle” is recited in the respective limitations, the combination is still sufficient to render obvious the claimed limitations, because (1) the primary reference discloses a vehicle being calibrated and the calibrating device is what is being modified by the secondary reference; (2) a vehicle is an obvious variant to the different calibration examples disclosed in Wiklof; and/or (3) Wiklof does teach using the calibration system in a vehicle environment; see Wiklof at Fig. 18 and [0127]. For at least these reasons, Applicant’s arguments are unpersuasive. Therefore, Examiner maintains the corresponding rejections. 

see Response at p. 11-12. However, Examiner did not make such an assertion, and a supporting motivation statement can be found at least in the AFCP 2.0 Interview Summary dated February 8, 2022, which recites “[o]ne of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Schommer with the teachings of Wiklof in order to, for example, improve stability of a convergence routine for calibration purposes; see at least Wiklof at [0057].” Because Applicant’s arguments are addressing rejections that were not presented and/or are non-responsive to the current rejections of record, the arguments are unpersuasive. Therefore, Examiner maintains the corresponding rejections. 

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. Therefore, the corresponding rejections are maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a positioning device… in claims 11, 17, 19, 22, and 25. Structure for this limitation may be found at least in Fig. 1, the device which can move the calibration panel.
at least one moving device… in claims 13. Structure for this limitation may be found in at least claim 14 (claim 4 of the original claim set). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Pub. No. 2013/0325252 (hereinafter, “Schommer”; previously of record) in view of U.S. Pub. No. 2007/0115440 (hereinafter, “Wiklof”; previously of record).

Regarding claim 11, Schommer discloses a calibrating device for calibrating vehicle assistance systems (see at least [0025]), comprising: 
at least one target pattern (see at least Fig. 3 and [0051]; calibrating panels and targets may have patterns); 
at least one sensor to detect a position and orientation of a vehicle to be measured with respect to the calibrating device (see at least [0029]); 
a positioning device positioning the at least one target pattern based on the position of the vehicle to be measured, which is detected by the at least one sensor, so that the at least one target pattern is situated with respect to the vehicle to be measured in a specified orientation at a specified position (see at least Fig. 3 and [0095]-[0098]; the control and regulating unit (i.e., positioning device) positions the target pattern relative to the vehicle to position everything at a specific orientation); and
at least one electronic display device to display the at least one target pattern optically (see at least Fig. 3 and [0095]-[0098]; the display is electronic); 
wherein based on data supplied by the at least one sensor, the positioning device determines a position, a size and an alignment of the at least one target pattern on the display device, and wherein the positioning device controls the display device so that the display device displays the at least one target pattern in the determined alignment and size at the determined position (see at least [0096]; the measuring units (i.e., the at least one sensor) sets the position and alignment, and size relative to the vehicle (the size changes relative to the vehicle as the panel moves), such that it is in a desired pre-defined position, and the actuators move the target pattern to the determined position)….
However, Schommer does not explicitly teach
wherein the at least one target pattern includes a dynamic target pattern, the dynamic pattern being a tracking sequence, and 
wherein calibrating panels have variable image display devices to represent static target patterns and dynamic target patterns. 
Wiklof, in the same field of endeavor, teaches 
wherein the at least one target pattern includes a dynamic target pattern, the dynamic pattern being a tracking sequence (see at least [0048], [0078], and the publication generally; the display on the display device may be static or dynamic), and 
wherein calibrating panels have variable image display devices to represent static target patterns and dynamic target patterns (see at least [0048]; the pattern on the display device may be static or dynamic). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Schommer with the teachings of Wiklof in order to, for example, improve stability of a convergence routine for calibration purposes; see at least Wiklof at [0057].

Regarding claim 12, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses wherein the at least one target pattern includes a static target pattern and/or a dynamic target pattern, the dynamic pattern being a tracking sequence (see at least [0088]; the dot pattern is a type of static pattern).

Regarding claim 13, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses further comprising: 
at least one moving device configured to move the target pattern and/or the calibrating device mechanically to position the target pattern in the specified orientation at the desired position (see at least [0094]; the calibrating panel is moveable via toothed rails that allow movement in the horizontal and vertical directions).

Regarding claim 14, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses wherein the moving device includes at least one wheel and/or at least one roller to move the target pattern and/or the calibrating device mechanically, the at least one wheel and/or the at least one roller being guided in at least one rail (see at least [0094]; the calibrating panel is moveable via toothed rails that allow movement in the horizontal and vertical directions).

Regarding claim 15, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses wherein the moving device is configured to rotate the at least one target pattern about at least one axis (see at least [0101]; the moving device may be designed to rotate about one or more axis).

Regarding claim 17, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses wherein the positioning device is configured to vary the display of the at least one target pattern on the at least one electronic display device to position the target pattern in the specified orientation at the specified position, the positioning device being configured to vary the size and/or the orientation and the position of the target pattern on the at least one electronic display device (see at least [0094] and [0097]-[0098]; the calibrating panel is moveable via toothed rails that allow movement in the horizontal and vertical directions. As the panel moves, the displayed pattern changes orientation and position. Additionally, the display may be electronic) 

Regarding claim 18, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses wherein the at least one sensor includes at least one camera to detect optically the vehicle to be measured (see at least [0028]-[0029]; the measuring unit (i.e., at least one sensor) records an image (the sensor is a camera) in order to determine the position and orientation of the vehicle).

Regarding claim 19, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses a method for calibrating vehicle assistance systems (see at least [0025]), the method comprising:
(a) positioning a calibrating device in front of a vehicle to be measured, the calibrating device including at least one target pattern (see at least Fig. 3, element 60 and element 62), at least one sensor configured to detect a position and orientation of a vehicle to be measured with respect to the calibrating device (see at least Fig. 3, element 32), and a positioning device to position the at least one target pattern based on the position of the vehicle to be measured , which is detected by the at least one sensor so that the at least one target pattern is situated with respect to the vehicle to be measured in a specified orientation at a specified position (see at least [0052]; the control unit configured to give instructions for positioning the pattern (i.e., the at least one target pattern) via sending instructions for orienting the panel to the operator. Any position/orientation given via the instructions is considered a specified orientation and position. The operation adjusts the position/orientation via the calibrating panel (i.e., positioning device) which comprises the pattern and is configured to position the panel); 
(b) determining the position and the orientation of the vehicle with respect to the calibrating device using the at least one sensor (see at least [0029]); and 
(c) positioning the at least one target pattern so that it is situated in the specified orientation at the specified position with respect to the vehicle (see at least [0052]; the control unit configured to give instructions for positioning the pattern (i.e., the at least one target pattern) via sending instructions for orienting the panel to the operator. Any position/orientation given via the instructions is considered a specified orientation and position. The operation adjusts the position/orientation via the calibrating panel (i.e., positioning device) which comprises the pattern and is configured to position the panel); 
wherein the calibration device includes at least one electronic display device to display the at least one target pattern optically (see at least Fig. 3 and [0095]-[0098]; the display is electronic), and 
wherein based on data supplied by the at least one sensor, the positioning device determines a position, a size and an alignment of the at least one target pattern on the display device, and wherein the positioning device controls the display device so that that the display device displays the at least one target pattern in the determined alignment and size at the determined position (see at least [0096]; the measuring units (i.e., the at least one sensor) sets the position and alignment, and size relative to the vehicle (the size changes relative to the vehicle as the panel moves), such that it is in a desired pre-defined position, and the actuators move the target pattern to the determined position) ….
However, Schommer does not explicitly teach
wherein the at least one target pattern includes a dynamic target pattern, the dynamic pattern being a tracking sequence, and 
wherein calibrating panels have variable image display devices to represent static target patterns and dynamic target patterns. 
Wiklof, in the same field of endeavor, teaches 
wherein the at least one target pattern includes a dynamic target pattern, the dynamic pattern being a tracking sequence (see at least [0048], [0078], and the publication generally; the display on the display device may be static or dynamic), and 
wherein calibrating panels have variable image display devices to represent static target patterns and dynamic target patterns (see at least [0048]; the pattern on the display device may be static or dynamic). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Schommer with the teachings of Wiklof in order to, for example, improve stability of a convergence routine for calibration purposes; see at least Wiklof at [0057].


Regarding claim 20, Schommer discloses and Wiklof teaches all of the limitations of claim 1. Additionally, Schommer discloses further comprising: attaching, prior to (b), a marking on the vehicle, the marking being marked on at least one location on a longitudinal driving axis of the vehicle (see at least [0027]; a wheel target is attached to the vehicle at the wheel (i.e., a longitudinal driving axis of the vehicle)).

Regarding claim 21, Schommer discloses and Wiklof teaches all of the limitations of claim 19. Additionally, Schommer discloses wherein a beam is mounted so as to be rotatable about an axis, which is oriented orthogonally with respect to a plane of a measuring station, wherein by swiveling about the axis, the beam is oriented so that it is at a right angle with respect to a longitudinal driving axis of the vehicle (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions).

Regarding claim 22, Schommer discloses and Wiklof teaches all of the limitations of claim 21. Additionally, Schommer discloses wherein the positioning device is configured to swivel the beam and the at least one sensor, which detects the position and an alignment of the vehicle with respect to the calibrating device (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions, and the control and regulating unit which controls each actuator may control the positioning of each beam and/or rail).

Regarding claim 23, Schommer discloses and Wiklof teaches all of the limitations of claim 19. Additionally, Schommer discloses wherein the positioning device takes into account and compensates for elevation variations, at least one calibrating panel for facing the vehicle, and which is attached to a beam that extends horizontally and orthogonally with respect to a longitudinal driving axis of the vehicle, and wherein the at least one target pattern are put on the at least one calibrating panel (see at least Fig. 3 and [0095]-[0101]; the control and regulating unit may adjust the elevation of the panel, and the pattern is disposed on the panel).

Regarding claim 24, Schommer discloses and Wiklof teaches all of the limitations of claim 11. Additionally, Schommer discloses wherein a beam is mounted so as to be rotatable about an axis, which is oriented orthogonally with respect to a plane of a measuring station, wherein by swiveling about the axis, the beam is oriented so that it is at a right angle with respect to a longitudinal driving axis of the vehicle (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions).

Regarding claim 25, Schommer discloses and Wiklof teaches all of the limitations of claim 23. Additionally, Schommer discloses wherein the positioning device is configured to swivel the beam and the at least one sensor, which detects the position and an alignment of the vehicle with respect to the calibrating device (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions, and the control and regulating unit which controls each actuator may control the positioning of each beam and/or rail).

Regarding claim 26, Schommer discloses and Wiklof teaches all of the limitations of claim 11. Additionally, Schommer discloses wherein the positioning device takes into account and compensates for elevation variations, at least one calibrating panel for facing the vehicle, and which is attached to a beam that extends horizontally and orthogonally with respect to a longitudinal driving axis of the vehicle, and wherein the at least one target pattern are put on the at least one calibrating panel (see at least Fig. 3 and [0095]-[0101]; the control and regulating unit may adjust the elevation of the panel, and the pattern is disposed on the panel).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2014/0184814 which relates to calibration reference patterns for vehicle camera settings and corresponding image conversions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663